This case is appealed by plaintiff in error from a judgment rendered against him on the 3rd day of November, 1924, in the district court of Tulsa county. The record fails to show that plaintiff in error gave notice of his intention to appeal as required by section 782, C.O.S. 1921. This is fatal to this appeal. This statute is mandatory and jurisdictional. Crawford v. Shintaffer, 92 Okla. 22, 217 P. 867; Atkins v. Lynholm,87 Okla. 123, 209 P. 319; Miller v. Brownfield, 73 Okla. 156,175 P. 211; Holbert v. Patrick, 74 Okla. 290, 176 P. 903. The appeal is dismissed.